COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-18-00119-CV


EUSEBIO PALACIOS                                               APPELLANT

                                     V.

JAYABEN PATEL                                                    APPELLEE

                                  ----------

         FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY
                   TRIAL COURT NO. 048-262207-12

                                  ----------

  SUPPLEMENTAL MEMORANDUM OPINION 1 ON REMITTITUR

                                  ----------

     On June 7, 2018, this court issued its opinion and rendered judgment in

this cause. Among other things, we suggested, under Texas Rule of Appellate

Procedure 46.3, that the $135,000 award for damages be remitted by

$108,366.14. See Palacios v. Patel, No. 02-18-00119-CV, 2018 WL 2728441, at

*1, *13 (Tex. App.—Fort Worth June 7, 2018, no pet. h.) (mem. op.). Appellee


     1
      See Tex. R. App. P. 47.4.
Jayaben Patel has accepted the suggestion and “voluntarily offer[ed] to remit

$108,366.14.”

      Per the terms of our original judgment should remittitur be accepted, we

now withdraw that judgment and enter judgment modifying the trial court’s

judgment as follows: We 1) reverse the sums awarded for both attorney’s fees

and exemplary damages, 2) deny the recovery of damages upon the causes of

action for trespass to real property, fraud, negligence, trespass to try title, and

suit to quiet title, 3) allow recovery of damages upon the cause of action for

conversion, 4) award “actual and/or economic damages” for said conversion in

the amount of $26,633.86, 5) award $2,774.36 as “prejudgment interest on such

damages measured from November 17, 2012, at the rate of 5% per annum,” and

6) declare Patel to be the true and sole owner of the realty in question. In all

other things, the trial court’s judgment is affirmed.


                                                        /s/ Brian Quinn

                                                        BRIAN QUINN
                                                        CHIEF JUSTICE

PANEL: SUDDERTH, C.J.; PITTMAN, J.; and QUINN, C.J. (Sitting by
Assignment).

DELIVERED: July 12, 2018




                                          2